Rehearing denied April 24, 1923.
On Petition for Rehearing.
(214 Pac. 813.)
Messrs. Bowerman & Kavanaugh for the petition.
Mr. Frank 8. Grant, City Attorney, and Mr. L. E. Latourette, Deputy City Attorney, contra.
In Banc.
BURNETT, J.
By their petition for rehearing, the defendants contend for the first time that the decree of the Circuit Court, affirmed by the decision of this court herebefore rendered, was erroneous in that it allowed interest on the deposit of $110,000 at the rate of 6 per centum per annum from March 1, 1922, the date when the plaintiff demanded repayment of the money. It will be remembered that the defendants contented themselves in the Circuit Court with a general demurrer to the complaint which, being overruled, they refused further to plead; whereupon the decree was rendered for the recovery of the deposit with interest thereon at the contract rate of 2 per centum per annum from February 1, 1922, until March 1 of that year and thenceforward, at the statutory rate of 6 per centum per annum.
The only errors assigned on the appeal were two, one in overruling the demurrer to the complaint and the other in “entering its decree for a judgment against the State Bank of Portland in the sum of $110,000 and interest * * .” No specification of error was predicated upon the rate of interest employed by the court in framing the decree. Under these circumstances, we might well ignore the petition for rehearing, based as it is, alone on the contention about the rate of interest. Waiving this, however, the objection will be directly considered.
Beference is made in the petition to Sargent v. American Bank & Trust Co., 80 Or. 16, 42 (154 Pac. 759, 156 Pac. 431), as supporting the theory of the defendants that the 6 per cent rate cannot be applied until after decree rendered. That decision was founded upon the statute as it stood before the amendment of February 21, 1917, Laws 1917, Chapter 358, and was to the effect, so far as here involved, *278that interest, should not be due on any money demand until the same had ripened into a judgment or decree. The opinion turned upon a construction of Section 6028, L. O. L., as it then was, and furnished the motive for the amendment of February 21, 1917, which reads thus:
“The rate of interest in this State shall be six per centum per annum and no more, and shall be payable in the following cases, to wit:
“1. On all moneys after the same becomes due; provided, that open accounts shall bear interest from the date of the last item thereof.
“2. On judgments and decrees for the payment of money from the date of the entry thereof unless some other date is specified in said judgment or decree.
“3. On money received to the use of another and retained beyond a reasonable time without the owner’s consent, expressed or implied.
“4. On money due upon the settlement of matured accounts from the day the balance is ascertained.
“5. On money due or to become due where there is a contract to pay interest and no rate specified; provided, however, that on contracts interest up to the rate of ten per centum per annum may be charged by express agreement of the parties, and no more.”
In Case v. McKinnis, ante, p. 223 (213 Pac. 422), decided February 27, 1923, the plaintiff had paid in full two notes upon which McKinnis and another were jointly liable with Case. McKinnis admitted his liability to contribute but maintained that the judgment ought not to have included interest from the date of the payment by Case to the date of the rendition of the judgment. The court speaking by Mr. Justice Harris said:
‘ ‘ This contention cannot be sustained. The amount due the bank was fixed by the terms of the notes. The amounts due on each of the two notes was *279definite. The moment the plaintiff paid such definite sum due on the two notes, the defendant became liable to the plaintiff for exactly one third of that definite sum; since Section 7988, O. L. by force of the amendment of 1917 now provides that interest shall be payable ‘on all moneys after the same becomes due,’ the plaintiff was entitled to recover interest,” citing Sargent v. American Bank & Trust Co., supra, and Baillie v. Columbia Gold Mining Co., 86 Or. 1, 30 (166 Pac. 965, 167 Pac. 1167).
The statute as it now stands awards interest “on all moneys after the same becomes due” irrespective of whether the demand has assumed the form of a judgment or decree, or otherwise.
Section 7992, Or. L. reads thus:
“Judgments and decrees for money upon contracts bearing more than six per centum per annum interest and not exceeding ten per centum per annum shall bear the same interest borne by such contracts # * ”
■ This Section does not affect the matter here involved because it refers only to contracts bearing more than 6 per centum interest. The contract was for only 2 per centum until the money became due by virtue of the demand for payment on March 1, 1922, when it took on the increased statutory rate of 6 per centum.
In the instant case, the money became due when demanded on March 1, 1922, and, under sanction of the law, drew interest from that date at 6 per centum. The Circuit Court was right in its computation and the petition for rehearing must be denied. Rehearing Denied.